OPINION — AG — ** NEW BILL — CONSTITUTIONAL ISSUE — COUNTY DELINQUENT PERSONAL TAX COLLECTOR ** THIS BILL KNOWN AS " OFFICE OF COUNTY DELINQUENT PERSONAL TAX COLLECTOR " AUTHORIZES THE BOARD OF COUNTY COMMISSIONERS OF BYRAN COUNTY TO EMPLOY SOME COMPETENT PERSON TO PERFORM THE DUTIES OF SUCH OFFICE. — THIS BILL WOULD BE UNCONSTITUTIONAL DUE TO ITS ' SPECIAL LAW ' VIOLATION OF ARTICLE V, SECTION 46 (DUTIES) CITE: 68 O.S. 356 [68-356], OPINION NO. APRIL 18, 1935 — ROGERS, ARTICLE V, SECTION 59, 68 O.S. 354 [68-354], 68 O.S. 356 [68-356], 68 O.S. 358 [68-358], 68 O.S. 355 [68-355] 75 O.S. 114 [75-114] (JAMES C. HARKIN)